Citation Nr: 1224460	
Decision Date: 07/16/12    Archive Date: 07/20/12

DOCKET NO.  08-22 481	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for diabetes mellitus and its complications including erectile dysfunction.  

2.  Entitlement to service connection for peripheral neuropathy. 

3.  Entitlement to service connection for a pulmonary disorder including as secondary to exposure to herbicide. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

Appellant; Appellant's spouse

ATTORNEY FOR THE BOARD

John Francis, Counsel 


INTRODUCTION

The Veteran served on active duty from February 1968 to February 1970. 

This appeal comes before the Board of Veterans' Appeals (Board) from a May 2007 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO). 

In the May 2007 decision, the RO denied service connection for coronary artery disease.  The Veteran expressed timely disagreement and perfected a timely appeal.  In response to a change of law, in November 2011 the RO granted service connection for coronary artery disease, effective the date of the Veteran's first claim in March 1997.  Therefore, the issue is no longer on appeal before the Board.

The Veteran testified before a Veterans Law Judge by videoconference from RO in July 2011 and before another Veterans Law Judge sitting at the RO in March 2012.  Transcripts of the hearings are associated with the claims file.  At the March 2012 hearing, the presiding Veterans Law Judge notified the Veteran and his representative that the decision on the issues on appeal would be made by the two Judges who conducted the hearings with the participation of a third Veterans Law Judge.   38 U.S.C.A. §§ 7102, 7107 (West 2002); 38 C.F.R. §§ 19.3, 20.707 (2011).  The Veteran waived his right to a hearing before the third judge in writing and on the record at the March 2012 hearing.  See Arneson v. Shinseki, 24 Vet. App. 379 (2011).  

A review of the Virtual VA paperless claims processing system reveals additional VA outpatient treatment records that are pertinent to the appeal and have been considered.
 
The issues of service connection for peripheral neuropathy and for a pulmonary disorder are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC) in Washington, D.C.


FINDINGS OF FACT

1.  Management of the Veteran's type II diabetes mellitus requires insulin and restricted diet or oral hypoglycemic agents and restricted diet with no episodes of ketoacidosis or hypoglycemic reactions requiring hospitalization.  

2.  Clinicians advised exercise consistent with limitations imposed by other disorders but did not restrict activities to control diabetes. 


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for diabetes mellitus have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 3.321, 4.1, 4.3, 4.7, 38 C.F.R. § 4.119, Diagnostic Code 7913 (2011).  

 
REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011). 

Upon receipt of a complete or substantially complete application for benefits, VA must notify the claimant of the following: (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  The notice requirements apply to all five elements of a service connection claim.  The five elements are: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

Here, the Veteran is challenging the initial evaluation assigned following the grant of service connection.  When service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Id. at 490-91.  Thus, because the notice that was provided before service connection was granted was legally sufficient, VA's duty to notify for this claim has been satisfied.

In addition, VA has obtained all relevant, identified, and available evidence and has notified the appellant of any evidence that could not be obtained.  VA has also obtained a medical examination.  Thus, the Board finds that VA has satisfied both the notice and duty to assist provisions of the law.

The Veteran served as a U.S. Army cook with service in the Republic of Vietnam from July 1968 to July 1969.  He contends that his diabetes mellitus and its complications are more severe than are contemplated by the current rating.  

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Separate rating codes identify the various disabilities.  38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability is resolved in favor of the veteran.  38 C.F.R. § 4.3.  Staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App.  505 (2007).

Diabetes mellitus warrants a 10 percent rating if the disease is manageable by diet only.  A 20 percent rating is warranted if management of the disease requires insulin and restricted diet, or oral hypoglycemic agents and restricted diet.  A 40 percent rating is warranted if management of the disease requires insulin, restricted diet, and regulation of activities.  A 60 percent rating is warranted if management of the disease requires insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice per month visits to a diabetic care provider, plus complications that would not be compensable if separately rated.  A 100 percent rating is warranted for more than one daily injection of insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated.  38 C.F.R. § 4.119, Diagnostic Code 7913.  

Compensable complications are evaluated separately unless they are part of the criteria used to support a 100 percent evaluation.  Noncompensable complications are considered part of the diabetic process under Diagnostic Code 7913.  38 C.F.R. § 4.119, Diagnostic Code 7913, Note (1). 

Service personnel records showed that the Veteran served in the Republic of Vietnam in 1968-69.  Therefore, he is presumed to have been exposed to certain forms of herbicide. 

Private medical records prior to 2006 showed that the Veteran was diagnosed and treated for coronary artery disease and congestive heart failure.  His capacity for vigorous exercise was severely limited by these diseases. 

In clinical records dated in November 2006, the Veteran's primary care physician diagnosed non-insulin dependent type II diabetes mellitus.  In a letter one week later, the physician noted that he had prescribed oral medication and advised the Veteran to "watch diet" but did not mention restriction of activities, or a history of hypoglycemic reactions, episodes of ketoacidosis, or hospitalizations for complications of diabetes.  

In February 2007, a VA physician noted that he did not have the claims file for review but summarized the Veteran's history in detail, presumably from information provided by the Veteran.   The Veteran's reported symptoms of diabetes for many years with a diagnosis in 2006 but with no episodes of ketoacidosis, hypoglycemic reactions, or hospitalization.  The Veteran reported that he used oral medication and was on a restricted diet but had gained 20 pounds in the past three months.  The physician noted no restriction of activities because of diabetes and that a 2006 eye examination was negative for retinopathy.  The Veteran reported experiencing impotence since 2002 and tingling and numbness of the hands and feet for five to six years.  On neurological examination, the physician noted some vibratory and temperature discrimination in the upper and lower extremities but no diabetic lesions.  The physician diagnosed type II diabetes mellitus with complications of impotence and peripheral neuropathy.  

One week later, the Veteran underwent nerve conduction and electromyeogram studies at a private facility.  The studies showed no indications of peripheral neuropathy, entrapment syndrome, or mononeuropathy affecting motor and sensory nerves.  In a March 2007 addendum to the February examination report, the VA physician reviewed these laboratory results and deleted the diagnosis of peripheral neuropathy, noting that diabetic patients can experience some symptoms a long time before they can be confirmed by testing or physical examination.  

In a July 2008 substantive appeal, the Veteran noted that his physician prescribed higher doses of medication to control diabetes and had definitely restricted his activities.  

In outpatient treatment notes in October 2007 and May 2008, the Veteran's private primary care physician noted increased dosages of oral medication and advised a low fat, low salt diet but encouraged light exercise.  A "medication administration record" from a private medical center showed a prescription for insulin starting in January 2008.  In a May 2008 RO hearing, the Veteran and his spouse acknowledged the advice of a controlled diet but that the Veteran had difficulty with compliance.  Foot and eye examinations performed in October and November 2010 showed no diabetic complications and no retinopathy.  The eye examiner did note early cataracts and presbyopia and prescribed new eyeglasses.  

In VA outpatient treatment reports in September 2010, a physician noted that the Veteran "knows nothing about DM diet" and noted that the disease had not been insulin dependent for the last three to four years.  

In a July 2011 Board hearing, the Veteran stated that his private physician was considering the use of insulin, implying that he was not using insulin at that time.  The Veteran stated that he tried his best to adhere to a diet and that his physician advised less physical activity.  He also stated that his visual acuity was deteriorating.  The Veteran and his representative stated that additional private records would be submitted to clarify the status of his diabetes treatment.  In a discussion regarding pulmonary disease, the Veteran reported that he had been unable to work for the past five to six years and was awarded Social Security Administration disability benefits for heart disease.  

In a March 2012 Board hearing, the Veteran stated that he had been prescribed insulin for the first time earlier that month because his blood glucose levels were high. The Veteran stated that his physician advised a low sodium diet but was not aware of any other dietary requirements.  He stated that his physician did not discuss exercise because he was aware that he had no energy to perform it.  He stated that his vision had deteriorated and that his physician attributed the degradation to his diabetes.  

The Veteran submitted additional medical records and waived consideration of this evidence by the RO.  In March 2012, the private primary care physician described the diabetes as non-insulin dependent and that symptoms were alleviated with medication, diet, and exercise although the Veteran performed minimal exercise.  The physician noted the Veteran's reports of numbness and tingling but did not note a clinical neurologic examination.  The physician diagnosed diabetes mellitus but no other complications and recommended moderate exercise and a low sodium, low fat diet.  In a brief record of a treatment encounter in April 2012, the physician noted that diabetes was uncontrolled and added diagnoses of diabetic neuropathy and impotence to a list of on-going disorders without any explanation or notations of a clinical examination.  The physician did note that the Veteran did not exercise because of his coronary artery disease.  

The Board concludes that the Veteran is competent to report on his observable symptoms such as weakness, numbness, vision degradation, level of physical activity, and use of medications as they are observable and consistent with the observation of clinicians.  The Veteran's lay statements that he was restricted in activities is credible but is consistent only in that he is unable to perform vigorous activity because of his severe coronary artery disorder as shown in outpatient records and explicitly noted by his physician in April 2012.  It is not consistent with several notations by this physician that exercise was advised to the degree possible in view of the heart disease. 

The Board concludes that a rating in excess of 20 percent for type II diabetes mellitus is not warranted at any time during the period covered by this appeal.  There is credible medical evidence that the Veteran has been advised to adhere to a low salt, low fat diet although his reports to clinicians and hearing officers suggest that he is non-compliant or does not understand the instructions.  There is credible evidence of the continuous use of oral medication and the possible switch to insulin for a short time in early 2008.  The Veteran stated in his March 2012 hearing that his physician was going to prescribe insulin but that is not reflected in the March and April 2012 records.  Nevertheless, the Board concludes that the Veteran's disease is managed with diet and either oral medication or insulin. 

A higher rating is not warranted because regulation of activities has not been medically prescribed.  Rather, the Veteran's attending physician advised exercise with the understanding that the heart disorder precluded vigorous exercise.  There is no credible medical evidence that any provider directed the restriction of daily activity because of diabetes.  That the Veteran is unable to be active because of a heart disorder does not mean that limitations of activity are medically necessary to manage the severity of his diabetes.  There is also no credible lay or medical evidence of episodes of ketoacidosis, hypoglycemic reactions, or hospitalizations for treatment of diabetes.  As the preponderance of the evidence is against this claim, the "benefit of the doubt" rule is not for application, and the Board must deny the claim.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran's current rating for diabetes includes special monthly compensation for loss of use of a creative organ because of erectile dysfunction.  Although a VA clinician in October 2008 noted the Veteran's report of a genital deformity, there is no credible lay or medical evidence to suggest that the deformity is associated with diabetes warranting an additional examination.  

The Veteran was granted Social Security Administration (SSA) disability benefits in November 2006, and these records are not yet associated with the claims file. The Board considered whether records of the SSA adjudication are necessary to decide the claim for an increased rating for diabetes.  VA has a duty to "make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claimant's claim."  38 U.S.C.A. § 5103A.  Relevant records to be considered to determine a veteran's eligibility for compensation benefits are those records that relate to the injury for which the claimant is seeking benefits and have a reasonable possibility of helping to substantiate the veteran's claim.  38 U.S.C.A. § 5103A(b)(1), (c)(1-3); 38 C.F.R. § 3.304(f) (2011).  The language of the statute is explicit: not all medical records or all SSA disability records must be sought-only those that are relevant to the veteran's claim.  Golz v. Shinseki, 590 F.3d 1317, 1321 (2010).  

At a March 2012 Board hearing, the Veteran "guessed" that the award was based on heart disease.  The VA and private records currently in the file show that over the entire period of time covered by this appeal, the Veteran's treatment regimen for diabetes included medication, restriction of diet, and medical advice to exercise to a degree consistent with his cardiovascular disability.  The rating assigned for this disability is based on the nature of the treatment regimen that is well defined in the record now before the Board.  The Veteran has not indicated that the SSA determination was related to diabetes, that he received contrary opinions from SSA examiners, or that SSA examiners indicated that treatment for diabetes contributed to an inability to work.  It is not reasonable that any examiners tasked by SSA would direct a change in the treatment regimen from that ordered by the attending physicians.  The Veteran has indicated an actual knowledge of the rating criteria and has been provided the opportunity to identify any other treating medical providers who may have directed different treatment orders, but has not done so.  Therefore, the Board concludes that SSA records are not relevant to the assignment of a rating based on the treatment regimen for diabetes and would not have a reasonable possibility of substantiating a higher rating.  

The Board finds that there is no basis for referral for consideration of an extra-schedular rating in this case.  38 C.F.R. § 3.321(b)(1).  The Veteran has not presented any evidence that his particular service-connected diabetes mellitus results in a unique disability that is not addressed by the rating criteria which contemplates the symptoms, clinical management methods, and provisions for higher ratings when the symptoms require more extensive care or hospitalization.  
The rating criteria for diabetes contemplate noncompensable complications.  The issue of separate service connection and compensable ratings for complications including impotence, peripheral neuropathy, and vision degradation will be addressed in the remand section below.  38 C.F.R. § 4.119, Diagnostic Code 7913, Note (1).  Thus, there is no basis for referral of the case for consideration of an extraschedular disability evaluation.  See Thun v. Peake, 22 Vet. App 111, 115-16 (2008); see also Bagwell v. Brown, 9 Vet. App. 337 (1996).


ORDER

A rating in excess of 20 percent for type II diabetes mellitus is denied.  




REMAND

VA must provide a medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service, or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) there is insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. § 5103A(d)(2), 38 C.F.R. § 3.159(c)(4)(i).  The third prong, which requires that the evidence of record "indicate" that the claimed disability or symptoms "may be" associated with the established event, is a low threshold.  McLendon, 20 Vet. App. at 83.

The Veteran submitted formal claims for separate service connection for pulmonary disease including as secondary to herbicide exposure and for peripheral neuropathy on a direct basis and as secondary to diabetes.  The Veteran has also reported recurrent symptoms of vision impairment.  The Board concludes that the medical evidence of record is inconclusive or not current and is not sufficient to decide the claims.   

The Veteran was granted Social Security Administration disability benefits in November 2006.  At a Board hearing, the Veteran "guessed" that the award was based on heart disease.  However, the VA and private records showed that activity limitations were also associated with pulmonary disease.  In a July 2011 Board hearing, the Veteran stated that he was unable to work because of respiratory limitations.  Although generally VA is not bound by an SSA determination, it is pertinent to the claim.  Murinczak v. Derwinski, 2 Vet. App. 363, 370 (1992).  Because the SSA's decision and the records upon which the agency based its determination may be relevant to VA's adjudication of his pending claim for respiratory disease and neuropathy, VA is obliged to attempt to obtain and consider those records.  38 U.S.C.A. § 5103A(c)(3) (West 2002); 38 C.F.R. § 3.159(c)(2) (2007); see also Diorio v. Nicholson, 20 Vet. App. 193, 199-200 (2006); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

Pulmonary Disorder

Private treatment records dated from 1992 to 1997 showed that the Veteran was examined and treated for symptoms of weakness, shortness of breath and chest pain.  He was diagnosed with coronary artery disease and underwent multiple coronary artery bypass grafts.  In March 1997, a pulmonary function test was unremarkable but the records showed that the Veteran had a 50 pack-year history of cigarette smoking.  

A May 2002 pulmonary function test report contained test data but no evaluation other than "dyspnea."  Another pulmonary function test in June 2006 showed a suspicion of obstruction with mild compromise of diffusing capacity.    However, in September 2006, a VA clinician noted the Veteran's report that a private pulmonologist told him of a suspicion of interstitial lung disease and ordered a high resolution X-ray and open lung biopsy.  In a November 2006 letter, the Veteran's primary care physician noted that the Veteran had been diagnosed with chronic obstructive pulmonary disease (COPD) and that the disease was related to exposure to herbicide.  He did not provide an explanation, and the disease is not among those for which presumptive service connection is available.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.309.  

In May 2007, the same physician noted that the Veteran's private pulmonologist attributed the Veteran's shortness of breath to the cardiovascular disease.   In March 2007, the physician diagnosed bronchitis and asthma and in June 2007 attributed respiratory limitations to deconditioning from lack of exercise.  In November 2007, a VA clinician noted that a chest X-ray showed slightly low lung volumes and a small amount of atelectasis or scarring but a concurrent pulmonary function test was essentially normal and not suggestive of any restrictive lung disease or pulmonary fibrosis.  The evaluator noted that a workup for shortness of breath caused by coronary artery disease was warranted.  An August 2008 chest X-ray showed no active pulmonary disease.  

In a May 2008 RO hearing, the Veteran stated that his pulmonologist ultimately told him that he did not have lung fibrosis.  In Board hearings in July 2011 and March 2012, the Veteran stated that he was extremely short of breath while performing simple daily activities and has not worked for several years because of the symptoms.  The Veteran continued to contend that he has COPD that started with exposure to herbicide in service.  The primary care physician who provided the opinion that the Veteran was diagnosed with COPD and that it was related to herbicide, but he did not include the disease among those he listed as on-going in treatment records in March and April 2012.  

The Veteran has provided credible lay evidence of severe shortness of breath.  At least one pulmonary function test showed some "suspicion of obstruction," and there is a private medical diagnosis of COPD and an opinion that it is related to herbicide exposure.  Subsequent testing failed to confirm COPD, and the physician omitted the diagnosis from later records without explanation.  Records of imaging and biopsy by the private pulmonologist have not been obtained, and the Veteran has not been provided a VA examination to resolve the inconsistencies.  Even though presumptive service connection is not available, direct service connection must be considered.  The low threshold for a VA examination and opinion has been met and is necessary to decide the claim. 

Peripheral Neuropathy

As discussed above, a VA physician in February 2007 noted the Veteran's reports of numbness and tingling in the hands and feet for five or six years.  These dates preceded the initial diagnosis of diabetes in 2006.  Although the physician diagnosed diabetic neuropathy, he deleted the diagnosis one month later after neurologic testing showed no indications of neuropathy.  Nevertheless, the Veteran continued to report extremity numbness, tingling, nighttime leg restlessness, and muscle weakness in an RO hearing in May 2008 and in Board hearings in July 2011 and March 2012.  In the most recent hearing, the Veteran stated that he expected his private physician to order additional neurologic testing that month.  A motion to hold the record open for 60 days was granted to allow submission of the test results and clinical evaluation.  In an April 2012 treatment note, the primary care physician added diabetic neuropathy to the list of on-going diagnoses without explanation, test results, or clinical observations.  

The late onset of symptoms is not consistent with acute or subacute peripheral neuropathy for which a presumption of service connection is available.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.309 (e) Note 2.   Although the Veteran was provided a VA examination in 2006, there is credible lay and medical evidence of a diagnosis of diabetic neuropathy but the evidence is in conflict and not sufficient in supporting clinical information or rationale to decide the claim.  An additional VA examination is warranted to determine if the extremity symptoms are a diagnosed complication of diabetes, and if so, whether the criteria for a separate service connection and compensable rating have been met.  

Retinopathy

A November 2010 VA eye examination showed no indications of diabetic retinopathy, although the examiner diagnosed early cataracts and presbyopia and prescribed new corrective lenses.   In Board hearings in July 2011 and March 2012, the Veteran stated that his vision continued to deteriorate, and in the latter hearing, stated that his private physician told him that his degraded vision was caused by diabetes.  The physician did not list a diabetes related eye diagnosis among those diseases for which he was providing treatment.  However, a primary care physician does not routinely perform detailed eye examinations for complications of diabetes.  Considering the Veteran's credible reports of degraded visual acuity and prolonged history of treatment for diabetes now requiring insulin, a follow-up VA eye examination is appropriate to determine if diabetic vision complications warrant separate service connection and rating.  

Total Disability Based on Individual Unemployability

In a July 2011 Board hearing, the Veteran stated that he had been unable to work for five to six years because of his symptoms of weakness and shortness of breath.  The Veteran stated that he had been awarded SSA disability benefits and "guessed" that the benefits were warranted because of his heart disease.  The records show that the Veteran has been granted service connection and a 60 percent rating for coronary artery disease.  However, as the issues of service connection for a respiratory disorder and for additional complications of diabetes require additional development, the Board defers adjudication of a total rating based on individual unemployability as it is intertwined with the issues under development. 

Accordingly, the case is REMANDED for the following action:

1.  Request from the Veteran authorization to obtain records of clinical care and testing from his primary care physician, pulmonologist, and optometrist or ophthalmologist.  If authorized, request records of care since May 2008 and associate any records received with the claims file. 

2.  Request from the Social Security Administration, medical and adjudicative records associated with the grant of disability benefits in November 2006.  Associate any records received with the claims file. 

3.  Then, schedule the Veteran for a VA pulmonary examination.  Request that the examiner review the claims file including the previous pulmonary function tests in 1997, 2002, 2006, and 2007and the VA electronic medical record file and note the review in the examination report.  

a. Request that the examiner perform a pulmonary examination including any indicated additional testing and provide a diagnosis of any pulmonary disorder and an opinion whether any disorder is caused or aggravated by coronary artery disease, diabetes, or a consequence of exposure to herbicide.  
b.  If an opinion cannot be provided, the examiner must provide reasons such as insufficient clinical or historical information, shortcomings in the state of medical knowledge, or lack of knowledge or experience of the examiner.  

4.  Schedule the Veteran for a VA examination for diabetic peripheral neuropathy.  Request that the examiner review the claims file including the records of private neurologic testing in February 2007, the VA electronic medical record file, and any additional test results added to the claims file and note the review in an examination report.  

a.  Request that the examiner order any additional indicated testing and determine whether the Veteran has peripheral neuropathy, and if so, whether it is caused or aggravated by diabetes mellitus or a consequence of exposure to herbicide.  The examiner must provide an explanation and cite the clinical observations and test results that support any diagnosis.  

b.  If a diagnosis of diabetic peripheral neuropathy is not appropriate, the examiner must provide an evaluation of the Veteran's reported extremity numbness and weakness and an opinion on the etiology of those symptoms. 

c.   If an opinion cannot be provided, the examiner must provide reasons such as insufficient clinical or historical information, shortcomings in the state of medical knowledge, or lack of knowledge or experience of the examiner.  

5.  Schedule the Veteran for a VA eye examination.  Request that the examiner review the claims file and the VA electronic medical record file including the results of the October 2010 VA examination and note the review in the examination report.  

a.  Request that the examiner perform an eye examination and provide an evaluation of the Veteran's vision and organic eye conditions and an opinion whether any deficits are caused or aggravated by the Veteran's diabetes mellitus.  

b.  If an opinion cannot be provided, the examiner must provide reasons such as insufficient clinical or historical information, shortcomings in the state of medical knowledge, or lack of knowledge or experience of the examiner.  

6.  Review the claims file to ensure that all the foregoing requested development is completed, and arrange for any additional development indicated.  Then, readjudicate the claim for a rating in excess of 10 percent for a right shoulder disability and for service connection for a cervical and dorsal spine disorder.  If any benefit sought remains denied, the RO should issue an appropriate supplemental statement of the case and provide the appellant and her representative the requisite time period to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  

The purpose of this remand is to assist the appellant with the development of his claim.  The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  However, the Board takes this opportunity to advise the appellant that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claim.  His cooperation in VA's efforts to develop his claim, including reporting for any scheduled VA examination, is both critical and appreciated.  The appellant is also advised that failure to report for any scheduled examination may result in the denial of a claim.  38 C.F.R. § 3.655 (2011).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2010).



                                                                               
DEBORAH W. SINGLETON                                       MICHAEL A. HERMAN
       Veterans Law Judge                                                     Veterans Law Judge 
Board of Veterans' Appeals                                          Board of Veterans' Appeals 



___________________________
WAYNE M. BRAEUER
Veterans Law Judge
 Board of Veterans' Appeals

Department of Veterans Affairs


